Cite as 2014 Ark. App. 368




                    ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CV-13-1127

                                                 Opinion Delivered   June 4, 2014
 JENNIFER HOLT and
 JOEL HOLT                                APPEAL FROM THE SEBASTIAN
                               APPELLANTS COUNTY CIRCUIT COURT,
                                          FORT SMITH DISTRICT
 V.                                       [NO. JV-2010-55]

 ARKANSAS DEPARTMENT OF        HONORABLE MARK HEWETT,
 HUMAN SERVICES and MINOR      JUDGE
 CHILD
                     APPELLEES AFFIRMED; MOTION TO
                               WITHDRAW GRANTED


                                RHONDA K. WOOD, Judge

       The circuit court terminated Jennifer and Joel Holt’s parental rights to their child,

B.H. The Holts’ counsel filed a no-merit brief and motion to withdraw. No pro se points

have been filed. We affirm the court’s termination order and grant counsel’s motion to

withdraw.

       The Department of Human Services filed a petition to terminate the Holts’

parental rights based on two statutory grounds: “other factors” and aggravated

circumstances. 1 The petition also alleged that termination was in B.H.’s best interest. After




       1
           Ark. Code Ann. § 9-27-341(b)(3)(B)(vii), (ix) (Supp. 2013).
                                 Cite as 2014 Ark. App. 368


a termination hearing, the court terminated the Holts’ parental rights after finding multiple

statutory grounds and agreeing with DHS that termination was in B.H.’s best interest.

       If appellate counsel thinks that an appeal from a termination-of-parental-rights

order is meritless, he or she may file a no-merit brief. Linker-Flores v. Ark. Dep’t of Human

Servs., 359 Ark. 131, 194 S.W.3d 739 (2004); Ark. Sup. Ct. R. 6-9(i) (2013). The brief

must list all adverse rulings and explain why none provide a meritorious ground for

reversal. Ark. Sup. Ct. R. 6-9(i)(1)(A). Here, there were eight adverse rulings: the

termination order and seven evidence-based objections. Counsel has adequately explained

why none provide a meritorious ground to appeal. Counsel fully complied with our rules.

We grant the motion to withdraw and affirm the termination order by memorandum

opinion. See In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed; motion to withdraw granted.

       PITTMAN and HIXSON, JJ., agree.

       Dusti Standridge, for appellants.

       No response.




                                             2